DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to application 16/288,591 filed in which claims 45-64 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-47, 51-58, 61-644 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-7 of U.S. Patent No. 10,250,514 B2 in view of Kariti et al (US 2008/0034104 A1) .See table below
Current Application 16/288,591
Patent 10,250,514 B2
Claim 45
Claim 1
Claim 46
Claim 1
Claim 47
Claim 1
Claim 51
Claim 2
Claim 52
Claim 1
Claim 53
Claim 1

Claim 4
Claim 55
Claim 1
Claim 56
Claim 5
Claim 57
Claim 1
Claim 58
Claim 1
Claim 60
Claim 6
Claim 61
Claim 7
Claim 62
Claim 1
Claim 63
Claim 1
Claim 64
Claim 1


	Patent 10,250,514 B2 does not explicitly disclose (c) a video camera configured to record at least one video image while the communications system is in use, and (d) wherein: (i) at least one of the first device and the second device is configured to transmit the data packet to an at least one storage device; and (ii) the video camera is configured to transmit the at least one video image to the at least one storage device for synchronization with the data packet.  
	Kariti teaches (c) a video camera  (Fig. 1: [0065], video camera 30) configured to record at least one video image while the communications system is in use, and 
	(d) wherein: (i) at least one of the first device and the second device is configured to transmit the data packet to an at least one storage device (Kariti: Fig. 1:, [0065]-[0067], [0081] clients 24, 26, 28 send audio data to server 34), and (ii) the video camera is configured to transmit the at least one video image to the at least one storage device Kariti: Fig. 1:, [0068]-[0070] video camera 30 takes video and sends to server 34) for synchronization with the data packet (Kariti:[0087]-[0089] server mixes and sync audio and video data).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ariel to having (c) a video camera configured to record at least one video image while the communications system is in use, and (d) wherein: (i) at least one of the first device and the second device is configured to transmit the data packet to an at least one storage device; and (ii) the video camera is configured to transmit the at least one video image to the at least one storage device for synchronization with the data packet as disclosed by Kariti to provide a system for video conferencing over IP network (Kariti: Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-51, 53, 54, 56-61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Ariel et al (US 2002/0146074 A1) in view of Kariti et al (US 2008/0034104 A1).

Regarding claim 45, Ariel teaches a communications system for sending a data packet, comprising: 
a) a first device (Ariel: Figs. 3 and 4; [0030] a transmitter), comprising: 
	i) a processor, the processor configured to compose an addressing bitmask and, address the data packet with the bitmask and, ii) a transmitter connected to the processor for transmitting the addressed data packet  (Ariel: Fig. 3; [0002]; [0008], a transmitter transmitting IP packets (data packet) to a receiver, packets appended with CRC (bitmask)); 
	b) a second device, comprising: 
		i) a receiver for receiving the addressed data packet; and, ii) a processor attached to the receiver, the processor configured to perform a bitmask test on the bitmask contained in the addressed data packet such that, if the test is failed, then the addressed data packet is discarded (Ariel: Fig. 3; [0002]; [0008], a receiver receiving IP packets (data packet) from the transmitter, packets appended with CRC (bitmask); the receiver processing the CRC to detect error and discard the packets). 
	Ariel does not explicitly disclose (c) a video camera configured to record at least one video image while the communications system is in use, and (d) wherein: (i) at least one of the first device and the second device is configured to transmit the data packet to an at least one storage device; and (ii) the video camera is configured to transmit the at least one video image to the at least one storage device for synchronization with the data packet.  
Fig. 1: [0065], video camera 30) configured to record at least one video image while the communications system is in use, and 
	(d) wherein: (i) at least one of the first device and the second device is configured to transmit the data packet to an at least one storage device (Kariti: Fig. 1:, [0065]-[0067], [0081] clients 24, 26, 28 send audio data to server 34), and (ii) the video camera is configured to transmit the at least one video image to the at least one storage device (Kariti: Fig. 1:, [0068]-[0070] video camera 30 takes video and sends to server 34) for synchronization with the data packet (Kariti:[0087]-[0089] server mixes and sync audio and video data).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ariel to having (c) a video camera configured to record at least one video image while the communications system is in use, and (d) wherein: (i) at least one of the first device and the second device is configured to transmit the data packet to an at least one storage device; and (ii) the video camera is configured to transmit the at least one video image to the at least one storage device for synchronization with the data packet as disclosed by Kariti to provide a system for video conferencing over IP network (Kariti: Abstract).

Regarding claim 56, Ariel teaches a method for communicating a data packet, comprising: (a) a processor in a first device performing the steps of: 
i) composing an addressing bitmask; ii) addressing the data packet with the bitmask; b) a transmitter in the first device transmitting the addressed data packet Ariel: Fig. 3; [0002]; [0008], a transmitter transmitting IP packets (data packet) to a receiver, packets appended with CRC (bitmask));  
	c) a receiver in a second device receiving the addressed data packet; d) a processor in the second device performing a bitmask test on the bitmask contained in the addressed data packet such that, if the test is failed, then the addressed data packet is discarded (Ariel: Fig. 3; [0002]; [0008], a receiver receiving IP packets (data packet) from the transmitter, packets appended with CRC (bitmask); the receiver processing the CRC to detect error and discard the packets). 	Ariel does not explicitly disclose (e) at least one of the first device and the second device transmitting the data packet to an at least one storage device; (f) a video camera recording at least one video image while the transmitter in the first device transmits the addressed data packet; and (g) the video camera transmitting the at least one video image to the at least one storage device for synchronization with the data packet.  
	Kariti teaches e) at least one of the first device and the second device transmitting the data packet to an at least one storage device (Kariti: Fig. 1:, [0065]-[0067], [0081] clients 24, 26, 28 send audio data to server 34), 
	(f) a video camera  (Fig. 1: [0065], video camera 30) recording at least one video image while the transmitter in the first device transmits the addressed data packet;  and 
	(g) the video camera transmitting the at least one video image to the at least one storage device for synchronization with the data packet (Kariti: Fig. 1:, [0068]-[0070] video camera 30 takes video and sends to server 34) for synchronization with the data packet (Kariti:[0087]-[0089] server mixes and sync audio and video data).


Regarding claims 46 and 57, Ariel in view of Kariti teaches wherein:  2Appl. No. 16/288,591 Preliminary Amendment(a) the processor of the first device is further configured to segment the addressed data packet into at least one datagram (Ariel: Fig. 3; [0002], packets split into segments/datagrams); (b) the transmitter of the first device transmits the addressed data packet as a part of the at least one datagram, the at least one datagram being transmitted using a multi-casting protocol (Kariti: Fig. 1; [0070], [0077] multicast protocol used ); (c) the receiver of the second device receives the addressed data packet as a part of at least one datagram; and, (d) the processor of the second device is further configured to reconstitute the data packet from the at least one datagram  (Ariel: Figs. 3 and 5; [0008]-[0011], receiver receiving packets and performing decoding to recover original packets).
  
Regarding claims 47 and 58, Ariel in view of Kariti teaches wherein: the datagrams are User Datagram Protocol (UDP) datagrams (Ariel: Fig. 3; [0139], UDP; Kariti: [0068]); Kariti: Fig. 1; [0070], [0077] multicast protocol used; IP network, see title, [0004]).  

Regarding claims 48 and 59, Ariel in view of Kariti teaches wherein the at least one storage device is coupled to a processor to provide the data packet and the at least one video image to the processor, the processor configured to synchronize the data packet with the at least one video image (Kariti:[0087]-[0089] server mixes and sync audio and video data).
  
Regarding claim 49, Ariel in view of Kariti teaches the communications system of claim 48, further comprising a base station, wherein the processor is part of the base station and is further configured to manage the communications system (Kariti: Fig. 1; [0065]-[0067], server 34/base station).  

Regarding claim 50, Ariel in view of Kariti teaches wherein the at least one video image is of a user of the second device (Kariti: Fig. 1; [0065], camera 30 of user 22). 
 
Regarding claims 51 and 60, Ariel in view of Kariti teaches wherein the data packet is a Real-time Transport Protocol (RTP) packet (Ariel: Fig. 3; [0139], RTP).  

Regarding claims 53 and 63, Ariel teaches wherein at least one of the transmitter of the first device and the receiver of the second device are configured for use over a Ariel: Fig. 3; [0002]; [0006], transmitter and receiver in wireless network, such ATM Wireless local area network).

Regarding claims 54 and 61, Ariel in view of Kariti teaches wherein the transmitter of the first device is a direct RF broadcast transmitter, and the receiver of the second device is a direct RF broadcast receiver (Kariti: Fig. 1; [0070], broadcast network).

Claims 52 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Ariel et al (US 2002/0146074 A1) in view of Kariti et al (US 2008/0034104 A1) in view of Kazui et al (US 2014/0201798 A1).

Regarding claims 52 and 62, Ariel in view of Kariti does not explicitly disclose wherein the encoded audio data is encoded with pulse code modulation. 
Ramamurthy teaches encoding audio data with pulse code modulation (Kazui: [0076]; [0085]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ariel in view of Kariti wherein the encoded audio data is encoded with pulse code modulation as disclosed by Ramamurthy in order to provide a system for video multiplexing (Kazui: Abstract). 

Claims 55 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Ariel et al (US 2002/0146074 A1) in view of Kariti et al (US 2008/0034104 A1) in view of Ramamurthy et al (US 2015/0092652 A1).
Regarding claims 55 and 64, Ariel in view of Kariti does not explicitly disclose wherein the private wireless local area network uses at least one IEEE 802.11 standard. 
Ramamurthy teaches wherein the private wireless local area network uses at least one IEEE 802.11 standard (Ramamurthy: Fig. 1; [0002]; [0026], 802.11 LAN).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ariel in view of Kariti wherein the private wireless local area network uses at least one IEEE 802.11 standard as disclosed by Ramamurthy in order to provide a wireless multicast communication (Ramamurthy: Abstract).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/           Primary Examiner, Art Unit 2478